           Case 2:19-cv-00749-RSM-TLF Document 41 Filed 11/08/19 Page 1 of 8



 1                                                                 HONORABLE THERESA L. FRICKE
                                                            Hearing: Thursday, November 14, 2019
 2                                                                                    at 9:00 a.m.
                                                                            (with Oral Argument)
 3

 4

 5

 6

 7                                       UNITED STATES DISTRICT COURT
                                        WESTERN DISTRICT OF WASHINGTON
 8
     AMERICAN PACIFIC MORTGAGE
 9   CORPORATION, a California corporation,              NO. 2:19-cv-00749-RSM-TLF
10   d/b/a CRANE FINANCIAL GROUP
                                                         DEFENDANT GENEVA FINANCIAL,
                                           Plaintiff,    LLC’S REPLY IN SUPPORT OF ITS
11
              v.                                         MOTION TO VACATE CLERK’S
12                                                       ENTRY OF DEFAULT
     FINANCE OF AMERICA MORTGAGE
13   LLC; GENEVA FINANCIAL, LLC;
     DEBORAH MARIE MERCADO; JAMIE
14   JANET JENNINGS-KAY; PAUL
     MATTHEW ARMSTRONG; JANE/JOHN
15   DOES 1-10, and DOE BUSINESS/
     CORPORATE ENTITIES 1-10,
16
                                           Defendants.
17

18   ///

19   ///
20
     ///
21
     ///
22

23   ///

24   ///
25
     ///
26


                                                                           FOSTER GARVEY PC
     DEF GENEVA FINANCIAL’S REPLY ISO MOTION TO                          1111 THIRD AVENUE, SUITE 3000
                                                                        SEATTLE, WASHINGTON 98101-3296
     VACATE CLERK’S ENTRY OF DEFAULT - 1                             PHONE (206) 447-4400 FAX (206) 447-9700
     [Case No. 2:19-cv-00749-RSM-TLF]
           Case 2:19-cv-00749-RSM-TLF Document 41 Filed 11/08/19 Page 2 of 8



 1            Plaintiff American Pacific Mortgage Corporation opposes vacating the clerk’s entry of

 2   default against Geneva Financial, LLC (“Geneva”), emphasizing Geneva’s admitted

 3   institutional failure to appropriately review the documents it received and to respond as

 4   required. But Plaintiff completely dodges the essential question: does the Court have good

 5   cause to set aside the default based on the Western District of Washington’s well-established

 6   and strong preference for adjudicating cases on the merits? It does.

 7   1.       “Culpable conduct,” not “excusable neglect,” is the standard for setting aside
              default in the Ninth Circuit and this Court.
 8
              The first factor in establishing “good cause” to set aside a default in this Court and in
 9
     the Ninth Circuit is whether the party seeking to set aside the default engaged in culpable
10
     conduct that led to the default – that is, “acted with bad faith, such as an intention to take
11
     advantage of the opposing party, interfere with judicial decisionmaking, or otherwise
12
     manipulate the legal process.” United States v. Signed Pers. Check No. 730 of Yubran S.
13
     Mesle, 615 F.3d 1085, 1092 (9th Cir. 2010) (quotation omitted). “[J]udgment by default is a
14
     drastic step appropriate only in extreme circumstances; a case should, whenever possible, be
15
     decided on the merits.” Id. at 1089 (quoting Falk v. Allen, 739 F.2d 461, 463 (9th Cir.1984)).
16
              There was no culpable conduct under the applicable standard in this Court. Geneva
17
     forthrightly admitted in its motion and in prior communications with Plaintiff’s counsel1 that its
18
     Human Resources and Licensing Manager Scott Mertens failed to carefully review – as he
19
     should have – the notice received from Geneva’s registered agent. Mr. Mertens is responsible
20
     for ensuring that employees and offices have the proper licensing and leases to operate in their
21
     respective states. He has no involvement whatsoever in legal and compliance matters other
22
     than garnishments, let alone trademark litigation in Tennessee or a foreclosure in a North
23
     Carolina bankruptcy, which Plaintiff cites as evidence of Geneva’s status as an “experienced
24
     1
25     Plaintiff makes multiple arguments in its opposition regarding communications between it and Geneva’s counsel
     before the present motion was filed. Geneva believes that the vast majority of these communications are
26   irrelevant. However, the Second Declaration of Michael Brunet details these communications in the event that the
     Court believes them to be pertinent to the present motion.



                                                                                       FOSTER GARVEY PC
     DEF GENEVA FINANCIAL’S REPLY ISO MOTION TO                                      1111 THIRD AVENUE, SUITE 3000
                                                                                    SEATTLE, WASHINGTON 98101-3296
     VACATE CLERK’S ENTRY OF DEFAULT - 2                                         PHONE (206) 447-4400 FAX (206) 447-9700
     [Case No. 2:19-cv-00749-RSM-TLF]
           Case 2:19-cv-00749-RSM-TLF Document 41 Filed 11/08/19 Page 3 of 8



 1   federal litigator.” Opposition at 2–3; Second Mertens Decl. at ¶ 3. Mr. Mertens further had no

 2   awareness of or involvement in the investigation into and response to Plaintiff’s demand letter

 3   in 2018; that was handled by COO Telle VanTrojen and Chief Compliance Officer Tina Rose

 4   in coordination with prior outside counsel. Second Mertens Decl. at ¶ 4. Motion, at 5:1-4. Had

 5   Mr. Mertens been aware of Plaintiff’s threat of litigation against Geneva 15 months earlier, he

 6   would have read the notice from the registered agent more carefully, and then alerted COO

 7   VanTrojen of the Complaint and Summons. Second Mertens Decl. at ¶ 5. (Geneva has since

 8   corrected the processes that allowed this grievous communications lapse; for example, both

 9   Mr. Mertens and Ms. VanTrojen now receive notices from the registered agents.) Second

10   VanTrojen Decl. at ¶ 10.

11            Plaintiff claims this is like the situation in an unpublished recent case from the Central

12   District of California; it is not. In that case, the sole director and officer of a defendant

13   corporation received a summons and complaint and then attempted to dissolve the corporation

14   just two days later. Tire Stickers, LLC v. Scuderia Automobili, 2018 WL 6844721, at *3 (C.D.

15   Cal. Oct. 16, 2018). The corporation initially consulted a lawyer to help in negotiating a

16   settlement, but did not hire an attorney to defend in the litigation, and subsequently appeared in

17   court without representation for months, refusing or failing to find counsel. Id. at *4. The

18   court, applying the standard for culpable conduct under Mesle, cited above, found that the

19   corporation’s conduct could “fairly be characterized as willful, deliberate, or in bad faith.” Id.

20   (citing Mesle, 615 F.3d at 1092, for the proposition that “a defendant's conduct is culpable if he

21   has received actual or constructive notice of the filing of the action and intentionally failed to

22   answer” (emphasis added)).

23            Here, unlike in Tire Stickers, the uncontroverted evidence shows that Geneva did not

24   intentionally fail to answer the complaint or otherwise manipulate the legal process. As

25   discussed at length in Geneva’s motion, Geneva failed to respond to the complaint because it

26   did not recognize that it had been served. It only became aware that it was embroiled in a


                                                                                FOSTER GARVEY PC
     DEF GENEVA FINANCIAL’S REPLY ISO MOTION TO                               1111 THIRD AVENUE, SUITE 3000
                                                                             SEATTLE, WASHINGTON 98101-3296
     VACATE CLERK’S ENTRY OF DEFAULT - 3                                  PHONE (206) 447-4400 FAX (206) 447-9700
     [Case No. 2:19-cv-00749-RSM-TLF]
           Case 2:19-cv-00749-RSM-TLF Document 41 Filed 11/08/19 Page 4 of 8



 1   lawsuit on August 27, 2019, well after the Order of Default had been entered, when this case

 2   was brought to its attention through a standard litigation check by a mortgage aggregator.

 3   Second Declaration of VanTrojen at ¶ 8. Nor did Geneva manipulate the judicial process by

 4   failing to secure counsel. Although Geneva consulted with legal counsel to respond to

 5   Plaintiff’s demand letter in mid-2018, it did not consult with that counsel on this matter after

 6   sending the letter response in June 2018, believing that this matter was resolved. Geneva did

 7   not engage counsel in this litigation until August 30, 2019, after realizing that it was a party to a

 8   lawsuit. Second VanTrojen Decl. at ¶ 9.

 9            Plaintiff’s cite to a Ninth Circuit case affirming denial of a motion to set aside default

10   judgments is also inapposite. Employee Painters' Tr. v. Ethan Enterprises, Inc., 480 F.3d 993

11   (9th Cir. 2007). The appellate court there concluded that the corporate defendant’s failure to

12   find substitute counsel, in violation of local rules, was a ground for default, rather than its

13   failure to appear. Id. at 998-999. Unlike Geneva, the Employee Painters’ individual

14   defendants filed an answer to the original complaint and contested a counterclaim before failing

15   to respond to an amended complaint served via mail. Id. Those defendants argued that the

16   default judgment was void due to lack of service of the amended complaint, which argument

17   failed. Unlike the defendants in that case, Geneva is in default for failure to appear in response

18   to an original complaint, rather than ignoring an amended complaint in a lawsuit in which it

19   had already substantively participated.

20            Plaintiff further attempts to distinguish Ninth Circuit and Western District precedents

21   cited by Geneva. Of course, every case presents a different set of facts. But those precedents all

22   applied the controlling standard for culpable conduct to conclude that a defendant that failed to

23   appear had not acted with bad faith, or with any intention to take advantage of the opposing

24   party, interfere with judicial decisionmaking, or otherwise manipulate the legal process. Mesle,

25   615 F.3d at 1092. Geneva urges the Court to do the same here.

26


                                                                                FOSTER GARVEY PC
     DEF GENEVA FINANCIAL’S REPLY ISO MOTION TO                               1111 THIRD AVENUE, SUITE 3000
                                                                             SEATTLE, WASHINGTON 98101-3296
     VACATE CLERK’S ENTRY OF DEFAULT - 4                                  PHONE (206) 447-4400 FAX (206) 447-9700
     [Case No. 2:19-cv-00749-RSM-TLF]
           Case 2:19-cv-00749-RSM-TLF Document 41 Filed 11/08/19 Page 5 of 8



 1   2.       Geneva has presented specific facts to establish a meritorious defense to Plaintiff’s
              bare-bones allegations.
 2
              Plaintiff claims Geneva offered only “general denials” that do not merit setting aside the
 3
     default, citing NewGen, LLC v. Safe Cig, LLC, 840 F.3d 606, 616 (9th Cir. 2016). Plaintiff sets a
 4
     much higher bar for this factor than is warranted under Ninth Circuit precedent. In NewGen, the
 5
     Ninth Circuit found 1) “culpable conduct” in the defendant’s agent’s “blatant attempts to resist
 6
     service,” 2) a lack of a meritorious defense in the defendant’s “only general objections” to claims
 7
     that had been set out in “sufficient detail” by the plaintiff, and 3) a sufficient showing of possible
 8
     prejudice to plaintiff if default were denied. NewGen, LLC, 840 F.3d at 616–17. The appellate
 9
     court’s decision was properly focused on whether the trial court’s judgment was an abuse of
10
     discretion: even under these facts, the Ninth Circuit found that “there is room to disagree
11
     whether default is warranted,” but did not find clear error to overturn the trial court. Id. at 617.
12
              Unlike in NewGen, Plaintiff alleges only that Geneva “knowingly” benefitted from the
13
     allegedly inappropriate conduct of its former employees (Complaint, ¶ 40), and fails to offer
14
     “sufficient detail” to support its bare-bones accusation. See NewGen, 840 F.3d at 616. The
15
     defense presented in Geneva’s Motion is far from the “general objections” of NewGen, or the
16
     “bare-bones” denial that Plaintiff claims. Geneva provides ample details and specifics about
17
     the course of events at issue, including: Geneva’s lack of knowledge of any suggestion that the
18
     three individual defendants’ book of business included any allegedly misappropriated client
19
     information; its immediate investigation when it received Plaintiff’s demand letter claiming the
20
     three individuals had closed 65 loans with stolen customers – only two of them at Geneva; and
21
     Geneva’s good-faith efforts to ensure that those two loans, and any further loans closed with
22
     customers on the list of 65, were scrutinized to be sure the clients were properly originated by
23
     the individual defendants. Motion, 4:12–5:15, 7:1–22.
24
              Plaintiff’s critique of Geneva’s meritorious defense descends into details best left to
25
     discovery (“Geneva offers no specific facts as to how they actually originated the loans at
26


                                                                                 FOSTER GARVEY PC
     DEF GENEVA FINANCIAL’S REPLY ISO MOTION TO                                1111 THIRD AVENUE, SUITE 3000
                                                                              SEATTLE, WASHINGTON 98101-3296
     VACATE CLERK’S ENTRY OF DEFAULT - 5                                   PHONE (206) 447-4400 FAX (206) 447-9700
     [Case No. 2:19-cv-00749-RSM-TLF]
           Case 2:19-cv-00749-RSM-TLF Document 41 Filed 11/08/19 Page 6 of 8



 1   issue”) and legal arguments best left to a trial on the merits (“if its employees knowingly did so,

 2   then Geneva did so. Geneva cites no authority to say that an after-the-fact investigation

 3   nullifies prior liabilities”). Opposition, at 4:23–25. Plaintiff may pursue those arguments after

 4   default is vacated. Geneva has provided sufficient facts to support a meritorious defense, such

 5   that it might prevail at trial and that trying this case would not be a wholly empty exercise.

 6   3.       Geneva’s delay in filing initial disclosures – while a party in default – has not
              prejudiced Plaintiff.
 7
              Plaintiff claims Geneva has “taken advantage of the default” by failing to produce its
 8
     initial disclosures in early October, as parties not in default did. But Plaintiff’s own actions and
 9
     assertions against Geneva undermine this argument. Plaintiff did not copy Geneva’s counsel in
10
     mid-September communications regarding the Joint Status Report and Discovery Plan (“JSR”),
11
     despite the fact that by that point Geneva’s counsel had appeared in this action. Ex. A to
12
     Second Brunet Decl., at September 19 email. After another party copied in Geneva’s counsel,
13
     Geneva clearly relayed to all parties its intention to file initial disclosures in the event that the
14
     default were set aside, given the uncertain procedural status of Geneva as a party in default.
15
     Specifically, Geneva’s counsel made edits to the JSR including “a plan regarding my client’s
16
     initial disclosures in light of our recent entry into this case and the existing Order of Default,”
17
     and expressly asked the other parties if they had concerns. Id., at October 2 email. In response,
18
     but only after the Court-ordered date for initial disclosures, Plaintiff took the position that
19
     Geneva, as a party in default, should not even receive notice until the Court rules otherwise,
20
     citing a New Jersey bankruptcy case and an 1872 Supreme Court ruling: “See, e.g.,
21
     LocalBizUSA, Inc. v. Freund, 2016 Bankr. LEXIS 3929 (D. Br. NJ Nov. 7, 2016) (citing the
22
     foundation case Frow v. De La Vega, 82 U.S. 552, 554 (1872)).” Ex. B to Brunet Decl. In
23
     Frow, the Supreme Court wrote: “The defaulting defendant has merely lost his standing in
24
     court. He will not be entitled to service of notices in the cause, nor to appear in it in any way.”
25
     Id. (emphasis added). If Plaintiff argues, based on Frow, that Geneva was not entitled to
26


                                                                                 FOSTER GARVEY PC
     DEF GENEVA FINANCIAL’S REPLY ISO MOTION TO                                1111 THIRD AVENUE, SUITE 3000
                                                                              SEATTLE, WASHINGTON 98101-3296
     VACATE CLERK’S ENTRY OF DEFAULT - 6                                   PHONE (206) 447-4400 FAX (206) 447-9700
     [Case No. 2:19-cv-00749-RSM-TLF]
           Case 2:19-cv-00749-RSM-TLF Document 41 Filed 11/08/19 Page 7 of 8



 1   “appear… in any way” or receive notice, how can Plaintiff argue that Geneva should have filed

 2   initial disclosures? Only on October 8, after the initial disclosure date, did Plaintiff indicate

 3   that Geneva’s proposal was unacceptable to it. Dkt. 31, Joint Status Report at 2:22–27 (Oct. 9,

 4   2019). Geneva remains ready to file its initial disclosures if the order of default is lifted,

 5   clarifying its procedural status.

 6            Plaintiff further claims that the lack of initial disclosures from Geneva delays Plaintiff’s

 7   ability to craft discovery requests. This argument lacks credulity given that Plaintiff first filed

 8   discovery requests upon any Defendant on November 6, more than five weeks after the other

 9   Defendants filed their initial disclosures, and not coincidentally after Geneva pointed out in its

10   motion that Plaintiff could not be prejudiced by any delay because it had not propounded

11   discovery at that point. Trial is more than 14 months away. Geneva’s minimal delay in filing

12   initial disclosures has not hindered Plaintiff’s ability to pursue its claims or caused Plaintiff any

13   tangible harm. See Lacey Marketplace Associates II LLC v. United Farmers of Alberta Co-

14   Operative Ltd., 2013 WL 12071674, at *5 (W.D. Wash. July 5, 2013).

15            Geneva recognizes it should have paid more attention to the email from its registered

16   agent regarding this matter. It is aware of the severity of the present situation, and that it

17   should have been avoided. Geneva has a new process in place to ensure that it does not occur

18   again. But regardless of its mistake, Geneva deserves an opportunity to defend itself on the

19   merits under established binding precedent. Geneva respectfully requests that the Court vacate

20   the Order of Default.

21            DATED this 8th day of November 2019.
                                                       FOSTER GARVEY PC
22
                                                       By s/Michael Brunet
23                                                        Michael S. Brunet, WSBA #35764
                                                          1111 Third Avenue, Suite 3000
24                                                        Seattle, WA 98101
                                                          (206) 816-1480, tel / (206) 447-9700, fax
25                                                        Mike.brunet@foster.com, email
                                                          Attorneys for Defendant Geneva Financial, LLC
26


                                                                                FOSTER GARVEY PC
     DEF GENEVA FINANCIAL’S REPLY ISO MOTION TO                               1111 THIRD AVENUE, SUITE 3000
                                                                             SEATTLE, WASHINGTON 98101-3296
     VACATE CLERK’S ENTRY OF DEFAULT - 7                                  PHONE (206) 447-4400 FAX (206) 447-9700
     [Case No. 2:19-cv-00749-RSM-TLF]
           Case 2:19-cv-00749-RSM-TLF Document 41 Filed 11/08/19 Page 8 of 8



 1                                      CERTIFICATE OF SERVICE

 2            I, Christy Reynolds, hereby certify that on November 8, 2019, I caused the foregoing to

 3   be electronically filed with the Clerk of the Court using the CM/ECF system which will send

 4   notification of such filing to all counsel of record.

 5            DATED at Seattle, Washington, this 8th day of November, 2019.

 6
                                                     s/ Christy Reynolds
 7                                                  Christy A. Reynolds, Legal Assistant
                                                    Foster Garvey
 8                                                  1111 Third Avenue, #3000
                                                    Seattle, WA 98101
 9                                                  (206) 447-4400
                                                    christy.reynolds@foster.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26


                                                                             FOSTER GARVEY PC
     DEF GENEVA FINANCIAL’S REPLY ISO MOTION TO                            1111 THIRD AVENUE, SUITE 3000
                                                                          SEATTLE, WASHINGTON 98101-3296
     VACATE CLERK’S ENTRY OF DEFAULT - 8                               PHONE (206) 447-4400 FAX (206) 447-9700
     [Case No. 2:19-cv-00749-RSM-TLF]
